     Case 2:20-cv-02019-WBS-DMC Document 5 Filed 09/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA RANDALL,                                    No. 2:20-CV-2019-WBS-DMC
12                       Plaintiff,
13           v.                                          ORDER
14    GATESTONE & CO.,
      INTERNATIONAL, INC.,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

19   Court is Plaintiff’s complaint, ECF No. 1.

20                  The Court is required to screen complaints brought by litigants who have been

21   granted leave to proceed in forma pauperis. See 28 U.S.C. § 1915(e)(2). Under this screening

22   provision, the court must dismiss a complaint or portion thereof if it: (1) is frivolous or malicious;

23   (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief from a

24   defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(A), (B). Moreover,

25   pursuant to Federal Rule of Civil Procedure 12(h)(3), this court must dismiss an action if the court

26   determines that it lacks subject matter jurisdiction. Because plaintiff has been granted leave to

27   proceed in forma pauperis, the court will screen the complaint pursuant to § 1915(e)(2). Pursuant

28   to Rule 12(h)(3), the court will also consider as a threshold matter whether it has subject-matter
                                                        1
     Case 2:20-cv-02019-WBS-DMC Document 5 Filed 09/21/21 Page 2 of 3


 1   jurisdiction.

 2                   Plaintiff alleges violations of the federal Fair Debt Collection Practices Act by

 3   Defendant, a debt collecting company, between March and May 2020. The Court concludes that

 4   it has subject matter jurisdiction and that the complaint is appropriate for service by the United

 5   States Marshal without pre-payment of costs. If Plaintiff desires service of process by the United

 6   States Marshal without pre-payment of costs, Plaintiff must comply with the requirements

 7   outlined below. Plaintiff is warned that failure to comply with this order, or otherwise effect

 8   service pursuant to Federal Rule of Civil Procedure 4, may result in dismissal of the action for

 9   lack of prosecution and failure to comply with court rules and orders. See Local Rule 110.

10                   Accordingly, IT IS HEREBY ORDERED that:

11                   1.     The Clerk of the Court shall issue a summons in a civil case, the

12   undersigned’s new case documents, and an order setting this matter for an initial scheduling

13   conference;

14                   2.     The Clerk of the Court shall send Plaintiff the summons, one (1) USM-285

15   forms, and a copy of the complaint;

16                   3.     Within 15 days from the date of this order, Plaintiff shall complete the

17   summons by indicating the addresses of the named Defendants and shall submit to the United

18   States Marshal at the address indicated below the following documents:

19                          a.      The completed summons;
20                          b.      One completed USM-285 form for each named Defendant;
21                          c.      Two (2) copies of the complaint; and
22                          d.      One (1) copy of the court’s initial scheduling conference
                                    order issued herewith;
23

24                   4.     Within 20 days of the date of this order, Plaintiff shall file a notice

25   indicating that the documents described above have been submitted to the United States Marshal,

26   or a notice that Plaintiff intends to serve the summons and complaint without assistance from the
27   United States Marshal;

28   ///
                                                        2
     Case 2:20-cv-02019-WBS-DMC Document 5 Filed 09/21/21 Page 3 of 3


 1                  5.     If Plaintiff seeks the assistance of the United States Marshal, the United

 2   States Marshal is directed to serve all process without pre-payment of costs not later than 60 days

 3   from the date of this order, such service of process to be completed by serving a copy of the

 4   summons, complaint, and initial scheduling conference order on the Defendants at the addresses

 5   provided by Plaintiff; and

 6                  6.     The Clerk of the Court is directed to serve a copy of this order on the

 7   United States Marshal at 501 “I” Street, Sacramento, CA, 95814.

 8

 9   Dated: September 21, 2021
                                                           ____________________________________
10                                                         DENNIS M. COTA
11                                                         UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
